Case 3:19-cv-11048-RHC-RSW ECF No. 20 filed 06/08/20                       PageID.1813        Page 1 of 2



                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 ROBERT GRAHAM ARVIN, JR

                 Plaintiff,

 v.                                                       CASE NO: 19-CV-11048

 COMMISSIONER OF SOCIAL
 SECURITY,

                 Defendant.
                                            /

  ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION

         This matter is before the court on cross motions for summary judgment. The

 case was referred to United States Magistrate R. Steven Whalen pursuant to 28 U.S.C.

 §636(b)(1)(B) and Local Rule 72.1. The magistrate judge issued his report on April 27,

 2020 recommending that this court deny plaintiff’s motion for summary judgment, and

 grant defendant’s motion for summary judgment. No objections have been filed

 pursuant to 28 U.S.C. §636(b)(1)(C), thus further appeal rights are waived.1

         Accordingly, the court ADOPTS the recommended findings and conclusions of

 the Magistrate Judge.




                                                 ORDER


         1
                 The failure to object to the magistrate judge's report releases the court from its duty to
 independently review the motion. Thomas v. Arn, 474 U.S. 140, 149 (1985).
Case 3:19-cv-11048-RHC-RSW ECF No. 20 filed 06/08/20           PageID.1814     Page 2 of 2



       IT IS ORDERED that, for the reasons set forth in the Magistrate Judge's Report

 and Recommendation, the Plaintiff’s [16] Motion for Summary Judgment is DENIED

 and Defendant’s [18] Motion for Summary judgment is GRANTED.



       IT IS SO ORDERED.




                                          S/Robert H. Cleland
                                         ROBERT H. CLELAND
                                         UNITED STATES DISTRICT JUDGE


 Dated: June 8, 2020


 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 and/or pro se parties on this date, June 8, 2020, by electronic and/or ordinary mail.


                                          S/Lisa Wagner
                                         Case Manager and Deputy Clerk
                                         (810) 292-6522




                                            2
